DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The terminal disclaimer filed February 25, 2021 is sufficient to obviate the double-patenting rejection. Accordingly, it is withdrawn.

Applicant’s amendments are sufficient to obviate the rejections under 35 USC 112(b). Accordingly, they are withdrawn.

Applicant’s arguments with respect to the rejections under 35 USC 103 have been fully considered and are persuasive in light of the amendments. Accordingly, the rejections are withdrawn. However, upon further consideration, new grounds of rejection are made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Pub. No. 2016/0127254), Tian (US Pub. No. 2013/0085966), Crowhurst (US Pub. No. 2005/0026130), and Maes (US Pub. No. 2015/0160989).

Regarding claim 1, Kumar shows a method, comprising: 
receiving, by a server device, a request for an operation (e.g., an API request with parameters: see Figs. 5, 17; [49], [83]-[84], [138], [147]) ; 
processing, by the server device, metadata information associated with the request to determine a first processing step and a first microservice that performs the first processing step (e.g., processing the request endpoint and parameters to identify a corresponding workflow, first task, and first service, such as a service that gets user details: see [138]-[140], [147]-[148]); 
calling, by the server device, a first [software] for validating the metadata information (e.g., recognizing it as legitimate because it is associated with a valid OAuth token: see [77], [81], [83]-[84]) ; 
calling, by the server device, utilizing [a] transport protocol, and based on the first [software] validating the metadata information, the first microservice to cause the first microservice to perform the first processing step (e.g., obtaining the user details from service 1650A: see Fig. 17, [138]-[139], [148]); 
receiving, by the server device, from the first microservice, and based on calling the first microservice, a first output that indicates a result of the first microservice performing the first processing step (e.g., receiving the user details from service 1650A: see Fig. 17, [138]-[139], [148]); 
sending, by the server device, the first output to a second [software] to cause the second plugin to evaluate the first output  (e.g., to determine whether it includes an error code or not: see [115], [144]-[146]); 
calling, by the server device and based on receiving a second output from the second plugin, a third [software] to process the second output and identify a second processing step (e.g., s/w which uses output of one task to determine a next task: see [140], [144]-[148]); 
calling, by the server device and utilizing [a] transport protocol, a second microservice to cause the second microservice to perform the second processing step (e.g., calling 1650B: see [48], [49], [84], [148]); 
receiving, by the server device, from the second microservice, and based on calling the second microservice, a third output that indicates a result of the second microservice performing the second processing step (e.g., receiving payroll details: see [138]-[139], [148]) ; and 
providing, by the server device, a response to the request based on the first output and the third output (e.g., an HTTP response: see [138]-[139], [148]).
Kumar does not explicitly show sending, by the server device, information related to the first output and the third output to one or more servers for storage. 
Tian shows sending, by a server device, information related to multiple service outputs to one or more servers for storage (e.g., storing response SOAP messages in a local database and then replicating them to a database in a server at a standby site: see Figs. 1 and 3; [21]-[23], and [35]). 

Kumar in view of Tian does not explicitly show that the first, second, and third software are implemented as plugins. 
Crowhurst shows implementing software functionality as plugins (see [72]-[73]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Kumar to implement the software as plugins in order to allow those components to be updated without having to recompile and redeploy the entire system (see Crowhurst, [73]).
Kumar in view of Tian and Crowhurst does not explicitly show:
processing the metadata information to determine a first transport protocol to be used to call the first microservice;
calling the first microservice utilizing the first transport protocol;
identifying a second transport protocol associated with the second processing step; and
calling the second microservice utilizing the second transport protocol.
Maes shows:
processing metadata information to determine a first transport protocol to be used to call a first microservice (e.g., where a first of multiple adapters used in a given workflow identifies “the protocols to which the interfaces exposed by the corresponding applications are bound,” such as SOAP, RPC, SIP, etc.: see Fig. 1, [0015]-[0016], [0045]-[0048], [0061]-[0062], and [0067]-[0068]);
calling the first microservice utilizing the first transport protocol (e.g., invoking, through the first adapter, a first of multiple applications using the appropriate protocol: see Fig. 1, [0015]-[0016], [0045]-[0048], [0061]-[0062], and [0067]-[0068]);
identifying a second transport protocol associated with a second processing step (e.g., where a second of multiple adapters used in the workflow identifies another of “the protocols to which the interfaces exposed by the corresponding applications are bound,” such as SOAP, RPC, SIP, etc.: see Fig. 1, [0015]-[0016], [0045]-[0048], [0061]-[0062], and [0067]-[0068]); and
calling the second microservice utilizing the second transport protocol (e.g., invoking, through the first adapter, a first of multiple applications using the appropriate protocol: see Fig. 1, [0015]-[0016], [0045]-[0048], [0061]-[0062], and [0067]-[0068])
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Kumar with the teachings of Maes in order to give the orchestration system a broader selection of services that it can use to satisfy requests (i.e., by not limiting it to services which all share a single common protocol).

Regarding claim 3, the combination shows receiving, from the first plugin, validation information identifying a fourth output indicating a result of validating the metadata information (e.g., OAuth validation: see Kumar, [83]), and wherein calling the first microservice comprises calling the first microservice based on receiving the validation information (e.g., processing workflow as appropriate: Kumar, [83]-[84]).
mutatis mutandis. The combination further shows the claimed server device comprising one or more memories and one or more processors communicatively coupled to the one or more memories (at least implicitly disclosed as necessary components of a computer-implemented system: see also Kumar, Fig. 12 and [0099]), configured to perform the various claimed operations (as explained above)

Claim 10 corresponds to claim 3 and is rejected for the reasons given above, mutatis mutandis.

Claim 15 is computer-readable medium claim corresponding to claim 1 and is rejected for the reasons given above, mutatis mutandis. The combination further shows the claimed non-transitory computer-readable medium storing instructions, the instructions comprising one or more instructions (at least implicitly disclosed as necessary components of a computer-implemented system: see also Kumar, Fig. 12 and [0099]), that, when executed by one or more processors, cause the one or more processors to perform the various claimed operations (as explained above)

Claim 17 corresponds to claim 3 and is rejected for the reasons given above, mutatis mutandis.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Pub. No. 2016/0127254), Tian (US Pub. No. 2013/0085966), Crowhurst (US Pub. No. 2005/0026130), and Maes (US Pub. No. 2015/0160989), and further in view of Lownsbrough (US Patent No. 7,774,456).

Regarding claim 2, the combination shows the limitaitons of claim 1 as applied above, but does not explicitly show: 
calling, based on determining the first processing step, a key generator, the key generator generating an identification key identifying the first processing step; and
tracking the first processing step using the identification key.
Lownsbrough shows:
calling, based on determining a first processing step, a key generator (e.g., based on identifying a first flow, calling s/w which generates a key corresponding to SOAP request: see col. 11, lines 3-31); the key generator module an identification key identifying the first processing step (e.g., identifying it by host and URI: see col. 11, lines 8-18); and 
tracking the first processing step using the identification key (e.g., by "track[ing] transactions": see col. 11, lines 33-57). 
It would have been obvious to further modify the system of Kumar with the teachings of Lownsbrough in order to allow administrators to review statistics, such as which services are most active, for troubleshooting, resource allocation, etc.

Claims 9 and 16 correspond to claim 2 and are rejected for the reasons given above, mutatis mutandis.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Pub. No. 2016/0127254), Tian (US Pub. No. 2013/0085966), Crowhurst (US Pub. No. 2005/0026130), and Maes (US Pub. No. 2015/0160989), and further in view of Lownsbrough (US Patent No. 7,774,456) and Goldstein (US Pub. No. 2002/0198984).

Regarding claim 4, the combination shows the limitations of claim 1 as applied above, but does not explicitly show:
calling, based on determining the first processing step, a key generator, 
the key generator generating an identification key identifying the first processing step; and
tracking the first processing step.
Lownsbrough shows:
calling, based on determining a first processing step, a key generator (e.g., based on identifying a first flow, calling s/w which generates a key corresponding to SOAP request: see col. 11, lines 3-31) 
the key generator module generating an identification key identifying the first processing step (e.g., identifying it by host and URI: see col. 11, lines 8-18); and 
tracking the first processing step (e.g., by "track[ing] transactions": see col. 11, lines 33-57). 
It would have been obvious to further modify the system of Kumar with the teachings of Lownsbrough in order to allow administrators to review statistics, such as which services are most active, for troubleshooting, resource allocation, etc.. 

sending the key to a status server for the tracking, and 
receiving the second output from the second plugin; and
sending the second output to the status server to associate the second output with the identification key.
Goldstein shows:
sending an identification key to a status server for tracking a processing step (sending a transaction ID to a controller and reports server: see [137]-[138]), 
receiving an output of an evaluation (e.g., execution data including pass/fail status for a transaction: see [5], [137]-[138]).; and 
sending the output to the status server to associate the output with the key (e.g., sending execution data including the transaction ID and pass/fail status for a transaction: see [5], [137]-[138]). 
It would have been obvious to further modify the system of Kumar with the teachings of Goldstein in order to allow administrators to consolidate and review reports from multiple locations, without having to be local to any particular location.

Claims 11 and 18 correspond to claim 4 and are rejected for the reasons given above, mutatis mutandis.

Claims 5-7, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Pub. No. 2016/0127254), Tian (US Pub. No. 2013/0085966), Crowhurst (US Pub. No. 2005/0026130), and Maes (US Pub. No. 2015/0160989), and further in view of Cullen (US Pub. No. 2003/0105800).

Regarding claim 5, the combination shows the limitations of claim 1 as applied above, and further shows determining that an exception occurred based on the second output (e.g., determining that a microservice has returned an error message: see Kumar, [0145]-[0146]); and determining a retry quantity for calling the first microservice based on determining that the exception occurred (e.g., determining to try service again: see Kumar, [145]-146]).
The combination does not explicitly show determining a retry time.
Cullen shows determining a retry time for calling a service based on determining that an exception occured (e.g., retry attempts and retry period: see [43]). 
It would have been obvious to further modify the system of Kumar with the teachings of Cullen in order to purge old failed transactions to prevent them from consuming too much storage in the system.

Regarding claim 6, the combination shows the limitations of claim 5 as applied above, and further shows analyzing a workload queue (see Cullen, [43], dead message queue, as combined above); and wherein determining the retry time comprises: determining the retry time based on analyzing the workload queue (see Cullen, [43], determining time period to retain messages based upon reaching predetermined size of queue, as combined above).





Claims 12-14 correspond to claims 5-7 and are rejected for the reasons given above, mutatis mutandis.

Claims 19 and 20 correspond to claims 5 and 6 and are rejected for the reasons given above, mutatis mutandis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D. Biagini whose telephone number is (571)272-9743.  The examiner can normally be reached on weekdays from 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Biagini/Primary Examiner, Art Unit 2445